Citation Nr: 0716869	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-21 232	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left eye 
disability.  

4.  Entitlement to service connection for a thyroid disorder.  

5.  Entitlement to service connection for chronic headaches.  

6.  Entitlement to service connection for residuals of a 
chest injury.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1981 to July 1984, with subsequent service in the Army 
Reserve until 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2002, November 
2003, June 2004, and December 2005, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the veteran appears to be raising the 
issue of secondary service connection for hypertension (see 
veteran's substantive appeal statement received in April 
2006).  It is referred to the RO for further appropriate 
consideration, to include clarifying the veteran's intent 
with regard to the claim.  

The service connection claims relevant to a back disability, 
left eye disability, thyroid disorder, and headaches, as well 
as the claim for a higher initial rating for a left knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran currently has a right knee disability that is related 
to disease or injury of service origin. 

2.  There is no competent medical evidence to show that the 
veteran currently has residuals of a chest injury.  

3.  There is no competent medical evidence to show that the 
veteran currently has hypertension that is related to disease 
or injury of service origin.  


CONCLUSIONS OF LAW

1.  A right knee disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Residuals of a chest injury are not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(24), 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claims for service connection, the RO 
provided pre-adjudication VCAA notice by letters, dated in 
September 2002 (right knee), July 2003 (chest injury), and 
September 2005 (hypertension).  The notices included the type 
of evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession, 
that pertained to the claims.  The notice included the 
general provision for the effective date of the claims in 
regard to the right knee and residuals of a chest injury.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the hypertension claim). 

As for the degree of disability assignable and effective date 
of the hypertension claim, the RO provided post-adjudication 
VCAA notice by letter, dated in March 2006.  As notice came 
after the initial adjudication of the claims, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claims of 
service connection are denied, no disability rating can be 
awarded as a matter of law, and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to these claims.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a personal 
hearing, and he testified at a hearing at the RO before a 
local hearing officer in November 2003.  The RO has obtained 
service medical records, VA records, and private medical 
records identified by the veteran such as those from K.V., 
M.D.  The veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Board notes that VA has not conducted medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's service connection claims, and 
that further development in this respect is not required 
because any opinion obtained would be speculative for the 
reasons that follow.  38 U.S.C.A. § 5103A (d).  There is no 
record of a right knee injury or hypertension, or complaints 
relative to such, during service, to include on the numerous 
active duty and Reserve physical examination reports of 
record covering a period of nearly 20 years.  As for the 
chest injury residuals, there is no evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of a disability.  Under these circumstances a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hypertension, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

II.  Analysis

Right Knee

The veteran contends that he suffered a right knee injury in 
basic training and then reinjured the knee during physical 
training at Ft. Stewart, Georgia, in August 1982.  

The service medical records do not document a right knee 
disability by complaint, finding, or history.  An incidental 
note of a scar of the right knee was made at the time of a 
September 1996 periodic physical examination, and on periodic 
physical examination reports dated in August 1991 and April 
1998, the scar at the right superior medial knee was noted to 
be healed.  On those examinations, the lower extremities were 
evaluated as normal.  

After service, the veteran was diagnosed with right knee 
tendonitis on a private record dated in December 2002.  The 
record notes that the veteran reported a 20 year history of 
the condition.  He was seen by his private physician in 
November 2003 with complaints of right knee pain.  He was 
seen at the VA in January 2004 with complaints of bilateral 
knee pain.  There was minimal effusion, mild crepitus, and 
mildly decreased range of motion of the right knee.  The 
diagnosis was chronic degenerative joint disease of the 
knees.  X-rays of both knees at that time showed inferior 
patellar bone spurs with irregular appearance of the lower 
portion of the articular surfaces.  Subsequent VA outpatient 
records indicate that the veteran was treated for chronic 
right knee pain.  

As the record now stands, there is no satisfactory proof that 
the veteran's right knee disability is related to disease or 
injury in service.  As noted, service medical records are 
negative for clinical findings or diagnosis of a right knee 
disability.  Further, the initial clinical finding of a right 
knee disability is after the veteran's discharge from active 
service.  

The veteran's statements to the effect that his right knee 
disability is attributable to his period of service lack 
probative value, because, as a lay person, he is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has a right knee 
disability that is related to disease or injury in service.  
As the Board can consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for a right knee 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Residuals of a Chest Injury

The veteran contends that he has chest pain and breathing 
problems related to an injury to his chest when he fell on a 
diving board at the swimming pool where he was stationed at 
Camp Carroll, Korea.  

The service medical records show that he was treated in mid-
June 1983 for injuries to his chest when he hit a diving 
board.  He complained of sternal chest pain.  The sternum 
area was red with scratches and there was tenderness around 
the bruised area.  The assessment was chest bruise due to 
injury.  An EKG was also performed, which was within normal 
limits.  Another assessment at that time was blunt trauma to 
the chest, stable but with complaints of chest wall pain.  X-
rays of the chest were negative for fracture.  In late June 
1983, the veteran had no complaints on a follow-up visit.  
The diagnosis was blunt chest trauma, resolved.  

VA and private medical records show that in July 1988 the 
veteran was seen at the VA for work-related left chest pain.  
The diagnosis was musculoskeletal chest pain.  In April 1999, 
the veteran was seen on a private basis with complaints of 
chest pain and shortness of breath for two weeks.  The 
impression was chest pain.  He was followed-up by his private 
physician in September 2003, for intermittent chest pain, 
which the veteran reported had persisted since 1983.  It was 
described as non-radiating, associated with palpitations, 
weakness, near-syncope, shortness of breath, and mild 
diaphoresis.  The impressions included atypical chest pain, 
and the veteran underwent cardiac testing.  An EKG showed 
normal cardiac dimensions, and a cardiac catheterization was 
normal with a final comment of non-cardiac chest pain.  VA 
outpatient records in 2004 note that the veteran related his 
chest pain to trauma to his chest many years previously.  The 
veteran's diagnosis continued to be chest pain.  A March 2004 
VA outpatient record indicates that the veteran's chest pain 
appeared to be musculoskeletal and not cardiac in origin.  He 
was discharged from the VA cardiology clinic soon after a 
December 2004 visit, with a note by a physician to the effect 
that the veteran had chest discomfort of uncertain etiology 
with recent normal coronaries on angiogram, which was also 
consistent with examinations and assessments.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of chest injury residuals.  VA law and regulations require 
that for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements to the effect that he has residuals 
of a chest injury that is attributable to his period of 
service lack probative value, particularly in light of the 
absence of a current diagnosis of a disability relative to 
the chest or a chest injury.  Where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements relating a current disability to a chest injury in 
service do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has residuals of a chest 
injury.  The weight of the evidence is against the veteran's 
claim of service connection and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hypertension

The veteran contends that he has hypertension related to 
military service.  He asserts that he did not have high blood 
pressure prior to injuries suffered in service and that since 
then he has developed hypertension as a result of stress and 
arthritic pain.  

The service medical records do not document hypertension by 
complaint, finding, or history.  Instances of elevated blood 
pressure readings of 126/92 and 130/98 were noted on records 
dated in June 1983 and August 1997, respectively.  However, 
hypertension was not diagnosed on those isolated occasions, 
and blood pressure readings were otherwise shown to be 
normal, to include on all general medical physical 
examinations.  



VA and private medical records show that the veteran 
occasionally had elevated blood pressure readings, such as at 
the time he complained to his private doctor of chest pain in 
June 1999.  His private physicians diagnosed him with 
hypertension in December 2002, with a blood pressure of 
140/94, and in September 2003, with a blood pressure of 
140/90.  More recently, VA outpatient records indicate that 
the veteran was taking medication for his hypertension.  

As the record now stands, there is no satisfactory proof that 
the veteran's hypertension is related to disease or injury in 
service.  As noted, service medical records are negative for 
clinical findings or diagnosis of hypertension.  Further, the 
initial clinical finding of hypertension is many years after 
the veteran's July 1984 discharge from active duty service.  
Thus, service connection for hypertension on a presumptive 
basis under 38 C.F.R. § 3.309(a) is also not warranted, 
because hypertension was not manifest within one year of his 
active service discharge.  There is also no medical evidence 
that hypertension was initially manifest during a period of 
active duty for training, while in the Reserve.  

The veteran's statements to the effect that his hypertension 
is attributable to his period of service lack probative 
value, because, as a lay person, he is not competent to offer 
an opinion as to questions of medical diagnosis or causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has hypertension that is 
related to disease or injury in service.  As the Board can 
consider only independent medical evidence to support its 
findings, and as there is no medical evidence favorable to 
the claim of service connection for hypertension, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).




ORDER

Service connection for a right knee disability is denied.  

Service connection for residuals of a chest injury is denied.  

Service connection for hypertension is denied.  


REMAND

As for the issue of service connection for a back disability, 
this seems to incorporate both the lumbosacral and cervical 
areas of the spine.  Service medical records show that at the 
time of entry into active service, the veteran was evaluated 
in June 1981 with an acute lumbosacral strain.  He was 
nevertheless found to be fit for active duty.  During 
service, he was diagnosed with cervical spine strain in 
August 1981 and with pain on a back muscle in early June 
1983.  The veteran has been seen by private and VA physicians 
with complaints of chronic neck and back pain.  VA X-rays of 
the cervical spine in December 1998 indicate narrowing of the 
disc at C5-6.  Private records in January 2003 indicated a 
diagnosis of lumbar strain.  The veteran has not been 
afforded a VA examination to ascertain the etiology of any 
current back disability.  

As for the issue of service connection for a left eye 
disability, service medical records show that in December 
1982 the veteran came in from the field with a complaint of 
sand in his eyes.  The diagnosis was corneal abrasion.  The 
veteran wears eyeglasses and maintains that his eye injury 
caused his vision to worsen.  VA outpatient records dated in 
January 2004 indicate that the veteran had chronic irritation 
in the left eye, and there was an apparent finding of 
conjunctivitis.  A VA outpatient record dated in December 
2004 reports that there was visual disturbance secondary to 
scar tissue in the eye from trauma.  The veteran has not been 
afforded a VA examination to ascertain the etiology of any 
current left eye disability.  

As for the issue of service connection for a thyroid 
disorder, private and VA medical evidence indicates that the 
veteran currently took medication for hypothyroidism, which 
developed following treatment for hyperthyroidism.  His 
thyroid disorder was initially diagnosed and treated in the 
mid 1990s by private physicians.  The veteran claims that 
symptoms of his disorder were initially manifest during 
service.  Among other things, service medical records show 
that he was seen with complaints of dizziness and sweating in 
May 1982; nausea, vomiting and diarrhea in June 1982; 
problems getting to sleep in August 1983; and dizziness and 
fatigue in May 1984.  A VA examination is necessary to 
ascertain the onset of his thyroid disorder.  

As for the issue of service connection for headaches, service 
medical records show that the veteran was seen with headaches 
on several occasions during service on some unidentified date 
in 1981, July 1981, May 1982 (when the veteran complained of 
headaches often), December 1982, December 1983, and on some 
unidentified date in 1984.  VA records, such as those in 
March 2005, indicate that the veteran complained of 
headaches.  A VA examination is necessary to ascertain the 
onset of his thyroid disorder.  

As for the issue of a higher rating for a left knee 
disability, the veteran has not been afforded a VA 
compensation examination to determine the severity of his 
disability.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), the Board 
finds that medical examinations are necessary to make a 
decision on the foregoing claims.  

Furthermore, additional VA treatment records dated in 2005 
and 2006 were associated with the claims file, which are 
pertinent to the some of the remaining issues on appeal.  
This additional evidence, which includes X-rays of the low 
back with positive findings, outpatient records indicating a 
left eye diagnosis, and an orthopedic consult for the left 
knee, was added to the claims file without an accompanying 
waiver from the veteran of the right to have the evidence 
initially reviewed by the RO.  38 C.F.R. §§ 19.37, 20.1304.  



Accordingly, the claims are REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all back 
disability, and to determine the nature 
and severity of his service-connected left 
knee disability.  The claims folder must 
be made available to the examiner for 
review.  

a.  Regarding the back disability to 
include any lower back condition and 
any cervical spine condition, if 
such is present, the examiner is 
requested to express an opinion as 
to whether it is at least as likely 
as not that any current back 
disability is related to the back 
complaints documented in the service 
medical records. 

b.  Regarding the service-connected 
left knee disability, all indicated 
testing, to include range-of- motion 
studies of the left knee should be 
accomplished.  The examiner is asked 
to comment on whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left knee, and 
identify whether there is likely to 
be any additional motion loss of the 
left knee due to any of the 
following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degrees of 
additional range of motion loss due 
to pain on use or during flare-ups.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  The 
examiner is also requested to 
identify the presence and degree, or 
absence, of any subluxation or 
instability of the left knee.

2.  Schedule the veteran for a VA 
ophthalmological examination to determine 
the nature and etiology of all left eye 
disability.  The claims folder must be 
made available to the examiner for review.  
The examiner is asked to identify all left 
eye disability that is present, and to 
express an opinion as to whether it is at 
least as likely as not that any current 
left eye condition is related to the in-
service eye complaints. 

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his thyroid disorder.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that his 
current thyroid condition is related to 
any signs or symptoms of the disease 
experienced by the veteran during service.  

4.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of any headache 
disability.  The claims folder must be 
made available to the examiner for review.  
The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not that any current headache 
condition is related to the in-service 
complaints of headache. 

5.  After the above development is 
completed, adjudicate the claims, based on 
a review of the entire evidentiary record.  
If any benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


